                 UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                    Civil Action No. 1:20-cv-00146

JASON BLACKWELL, as                        )
ADMINISTRATOR for the ESTATE of            )
JOSHUA SHANE LONG,                         )
                                           )
             Plaintiff,                    )
                                           )
       v.
                                           )
DERRICK PALMER, SHERIFF of                 )
CHEROKEE COUNTY, individual and            )
official capacity; MARK THIGPEN, CHIEF )
DEPUTY CCSD, individual and official       )
capacity; MARK PATTERSON, CAPTAIN, )
Chief Jailer CCSD, individual and official )
capacity; JEREMY BRESCH,                   )
LIEUTENANT, Jail Supervisor CCSD,          )
individual and official capacity; FRANK    )
DALY, SERGEANT, Jail Supervisor CCSD, )        CONSENT PROTECTIVE
individual and official capacity; LARRY    )
                                                     ORDER
BOLEN, Detention Officer CCSD,             )
individual and official capacity; GLENN    )
HOLLOWAY, Detention Officer CCSD,          )
individual and official capacity; TIFFANY  )
ENLOE, Detention Officer CCSD,             )
individual and official capacity; MICHAEL )
FAGGARD, Deputy CCSD, individual and       )
official capacity; PATRICK WILLIAMS,       )
SERGEANT, CCSD, individual and official )
capacity; CHEROKEE COUNTY                  )
SHERIFF’S DEPARTMENT; CHEROKEE )
COUNTY; and OHIO CASUALTY                  )
INSURANCE CO., OHIO CASUALTY               )
CORP., and LIBERTY MUTUAL                  )
INSURANCE CO., as SURETY,                  )
                                           )
             Defendants.                   )


    Case 1:20-cv-00146-MR-WCM Document 33 Filed 10/08/20 Page 1 of 8
      This matter is before the Court on the parties’ Motion for Consent

Protective Order (Doc. 31). The motion is granted and the parties’ proposed

Order is accepted, except as amended where indicated.

                                             ***

      Law enforcement agency recordings, documents, and information have been

and will be sought, produced or exhibited by and among the parties to the above

captioned proceeding, which may be disclosed only under court order, pursuant to

N.C. Gen. Stat. §§ 132-1.4(A)(g) and 153A 98 (c). The parties have sought such an

order so as to be in compliance with these statutes.

      The Cherokee County Sheriff’s Office (“Sheriff’s Office”) and Cherokee

County, Derrick Palmer, Mark Thigpen, Mark Patterson, Jeremy Bresch, Frank

Daly, Larry Bolen, Glenn Holloway, Tiffany Enloe, and Ohio Casualty Insurance

Company (collectively “the Defendants”) and Jason Blackwell, the Administrator of

the Estate of Joshua Shane Long Griffin (“the Estate”) (collectively with the

Sheriff’s Office and the Defendants , “the Parties”) stipulate to the entry by the Court

of this Protective Order allowing release of Law Enforcement Agency Recordings

of Joshua Shane Long at the Cherokee County Detention Center on July 11, 2018

from approximately 7:00 p.m. to 12:00 a.m., pursuant to N.C.G.S. § 132-1.4(A)(g),

as well as confidential personnel files pursuant to N.C.G.S. § 153A-98.




                                   2
      Case 1:20-cv-00146-MR-WCM Document 33 Filed 10/08/20 Page 2 of 8
      Counsel for the Parties stipulate and agree to the following statement of facts

that authorize the Court’s entry of the Protective Order pursuant to N.C. Gen. Stat.

§ 132-1.4A(g) and 153A-98.

      1.     The Sheriff’s Office has video recording of Joshua Shane Long on

July 11, 2018 (hereinafter “Law Enforcement Agency Recordings”).

      2.     The Parties agree that the Law Enforcement Agency Recordings may

be material and relevant to the subject matter involved in any potential civil action.

      3.     The Law Enforcement Agency Recordings are exempt from public

records disclosure requirements pursuant to the provisions of N.C. Gen. Stat. § 132-

1.4A, and subject to release only by the order of a court of competent jurisdiction.

      4.     Jason Blackwell is the duly appointed administrator of the Estate and

the Sheriff’s Office may disclose the Law Enforcement Video Recordings to her

pursuant to N.C.G.S. § 132-1.4A(c )(2).

      5.     The Sheriff’s Office has considered the factors in N.C.G.S. § 132-1.4(d)

and determined that it will disclose the Law Enforcement Video Recordings

pursuant to the conditions of this stipulated Protective Order.

      6.     The Sheriff’s Office and the Defendants also anticipate providing

records protected by N.C.G.S. § 15A-98 in discovery in this case.

      By consent, IT IS HEREBY ORDERED THAT:




                                  3
     Case 1:20-cv-00146-MR-WCM Document 33 Filed 10/08/20 Page 3 of 8
      1.     Confidential information is information which concerns or relates to

Law Enforcement Agency Recordings, an individual’s application, selection or

nonselection, promotions, demotions, transfers, leave, salary, suspension,

performance evaluations and forms (including observations), disciplinary actions

and termination of employment wherever located and in whatever form. This

information may be located in, but not limited to, the following documents or

materials: (a) personnel files, (b) evaluations, (c) videos, and (d) any other similar

documents.

      2.     Any such confidential information obtained in this action which is

asserted by Defendants to contain or constitute confidential information, shall be

clearly and prominently marked on its face with the legend: “CONFIDENTIAL BY

PROTECTIVE ORDER, Case No. 1:20-CV 146” or a comparable notice. Such

information shall be disclosed at any hearing only to Court personnel, to the parties

and to counsel for the parties and their employees, subject to the approval of the

presiding judicial officer.

      3.     In the absence of written permission from the Defendants or an order

by the Court, any confidential information obtained in accordance with the

provisions of paragraph 2 above shall not be disclosed to any person other than:

(i) the Court and the employees thereof, (ii) court reporters and stenographers

engaged for the taking of testimony, (iii) the parties to this action and their counsel,



                                   4
      Case 1:20-cv-00146-MR-WCM Document 33 Filed 10/08/20 Page 4 of 8
including necessary secretarial, paralegal and clerical personnel assisting such

counsel; (iv) experts and their staff who are employed for the purposes of this

litigation but who are not otherwise employed by, consultants to, or otherwise

affiliated with a party; or (v) witnesses who are managers or supervisors or the

individuals to whom the personnel file belongs. Any confidential personnel

information shall be used solely for the purpose of this original action and in

preparation for trial. Nothing in this Order is intended to interfere with an individual

employee’s right to examine his own personnel file to the extent permitted by law.

      4.     Confidential information obtained in accordance with the provisions of

paragraph 3 above shall not be made available to any person designated in

paragraph 3(iv) unless he or she shall have first read this Order and shall have

agreed, by letter submitted to Defendants’ counsel: (i) to be bound by the terms

thereof, (ii) not to reveal such confidential personnel information to anyone other

than another person designated in paragraph 3; and (iii) to utilize such confidential

personnel information solely for purposes of this litigation.

      5.     If any persons, other than those identified above in Paragraph 3, are

provided with any confidential information by any person identified in Paragraph 3,

such information shall remain confidential and such persons receiving said

information shall remain subject to the conditions of this Protective Order.




                                   5
      Case 1:20-cv-00146-MR-WCM Document 33 Filed 10/08/20 Page 5 of 8
       6.    Any confidential information submitted to the Court in connection with

a motion or other proceeding within the purview of this action shall be submitted

under seal pursuant to paragraph 2 above. Any portion of a transcript in connection

with this action containing any confidential information identified by Defendants

pursuant to paragraph 2 shall be bound separately and filed under seal pursuant to

Western District Local Rule 6.1. A party may designate such portions of the

transcript by a statement to that effect on the record by counsel for either side during

or before the close of the deposition or hearing, or in writing within thirty (30) days

of the designating party’s receipt of any transcript thereof. When any confidential

information is included in an authorized transcript of a proceeding or exhibits

thereto, arrangements shall be made with the court reporter recording the proceeding

to bind such confidential portions and separately label them “PERSONNEL

INFORMATION, SUBJECT TO PROTECTIVE ORDER.” Notwithstanding any

other provisions of this section or this consent protective order, to the extent any

party seeks leave to file information with the Court under seal, such request shall be

made in conformity with the Local Rules of this district, including Local Civil Rule

6.1.

       7.    If confidential information obtained in accordance with paragraph 2 is

disclosed to any person other than in the manner authorized by this Protective Order,

the party responsible for the disclosure must immediately bring all pertinent facts



                                    6
       Case 1:20-cv-00146-MR-WCM Document 33 Filed 10/08/20 Page 6 of 8
relating to this disclosure to opposing counsel and the Court, and, without prejudice

to other rights and remedies of the other party, make every reasonable effort to

prevent further disclosure by it or by the person who was the recipient of such

information. Should the confidential information be obtained in a manner outside

of the means and mechanisms contemplated and described in this Order, then that

information shall not be subject to this Order, except that such information shall be

used solely for the purpose of this action.

      8.     Upon final adjudication of this action, the disposition of all confidential

information subject to the provisions of this order (including any copies made and/or

computer materials made or stored) shall be subject to a final order of the Court.



                                       Signed: October 8, 2020




                                   7
      Case 1:20-cv-00146-MR-WCM Document 33 Filed 10/08/20 Page 7 of 8
CONSENTED TO:


                                /s/Winslow Taylor
                                Winslow Taylor


                                /s/W. Ellis Boyle
                                W. Ellis Boyle


                                /s/Patrick H. Flanagan
                                Patrick H. Flanagan


                                s/Sean F. Perrin




                                8
   Case 1:20-cv-00146-MR-WCM Document 33 Filed 10/08/20 Page 8 of 8
